Title: From Thomas Jefferson to Thomas G. Watkins, 16 October 1824
From: Jefferson, Thomas
To: Watkins, Thomas G.


                        
                        
                            
                            
                        
                    I recieved in due time your letter from Lexington—where it mentioned you had been for some weeks, and should still be for some time attending a lawsuit. the uncertainty when it might find you prevented an acknolegement at the time. that of Sep. 27. now lets us know you are at Jonesborough. that you should have met with enemies and backbiters is the lot of all men, and of talents especially. had you been good for nothing you would have stood in nobody’s way and been spoken of as a good creature. I however hear nothing of these gossiping tales. my neighbors who visit me know they are not to my taste, or if mentioned in my presence I hear them not, the defect of my hearing having increased so as to insulate me in ordinary conversn. with respect to the case of mr Crawford there has not been two opinions with us. it is entirely understood here that the mischief done him was after you left him. when I visited him I saw that they were killing him by bleeding and mercury and intimated my apprehension cautiously to himself and those about him. but they appeared too confident in the course pursued as to admit any doubt of it’s correctness. I have always lamented he had not been spared one day more so as to have reached us, where under your care he would have been restored in one fortnight. you know that your leaving our neighborhood was a real affliction to us, and altho’ your successor is a most worthy man and experienced and able physician and possessess all our frdship yet we were content with you, and lost in you one of the few sociable nbors who would visit us without formal invitation in a family and familiar way. mr V. Buren paid me a visit as you have heard: but it was short, and being the only time I ever saw him our acquaintance did not become such as to give me any claims upon him. yet, during the next session of Congress, should any occn occur which should furnish me a plausible excuse for writing to him I will with pleasure avail myself of it for the purpose you wish.—I am laboring under severe indisposn, the effect of a cold. a tonsil so swelled that I cannot open my mouth to take in any thing but liquids, sore throat, head ach and a general mal-aise. but I shall be well before you recieve this. Fayette will be here within 3. or 4. weeks. he will accept a public dinner in our Rotunda, now sufficiently advanced to recieve him. our nbhood news is the deaths of D. Minor and J. Carr, and the marriage of our Virginia to N. Trist. all join in affection to mrs Watkins & yourself, and none with more cordiality than your friend
                        Th: J
                    